Mr. President, I wish to congratulate you very warmly on your well-earned election. Your election is a recognition of your personal ability and of the fact that you are a worthy representative of the Polish people, with whom my country enjoys the most cordial relations. It is an election that constitutes the best guarantee for success in the conduct of this session of the General Assembly.
145.	Since this is the first opportunity that the Revolutionary Nationalist Government of Ecuador has had to make known its views to the General Assembly, I should like in general to indicate our main goals.
146.	The Government of Ecuador wishes to effect a profound economic and social transformation of the country and to overcome the present state of backwardness and poverty in which the great majority of the people live; and we intend to do this by establishing social justice, which will ensure wide participation by all the national sectors and regions by bringing into the mainstream of the life of the country all those who have been on the fringes and by encouraging an increased and maximum utilization of the natural resources in order to achieve national objectives.
147.	My Government hopes to achieve these objectives through responsible and planned action. This will obviously call for vigorous activity on the part both of the State and of private enterprise, but there will of course be a guarantee of individual rights, defense and encouragement of the rights of workers and respect for capital and investments so long as they carry out their social function. Ecuador shares the desires and aspirations of Latin America and the third world, and offers co-operation in the fulfillment of the objectives of the United Nations.
148.	Ecuador, which from the very beginning of its independence has been known for its love for peace and justice, is deeply concerned over the fact that, despite the years that have elapsed and the efforts made, there are still in existence dangerous centers of friction that belie the purposes expressed by nations when they created this Organization, which was to do away with acts of aggression or other breaches of the peace and encourage friendly relations on the principle of legal equality among States.
149.	It is true that if we glance back at the past and go through the pages of history where law was the law of the strongest and where acts were arbitrary, it appears to be just to recognize that the achievements of the United Nations in the few years of its existence are valuable and the balance positive. But even this is not entirely satisfactory in the light of the hunger for calm and security which the peoples of the world are experiencing, peoples who wish to live free from fear and worry, working their land or carrying out their duties without the specter of misery hovering over them and protected from the scourge of war. We must eliminate once and for all and proscribe forever the resort to force as a solution of disputes or conflicts, for that is why we have raised the peaceful solution of controversies to an ineluctable principle.
150.	But there appear to be interests that threaten these aims and undermine these principles in order to keep conflicts alive, very often artificially, and viciously creating situations which lead to breaches of the peace because, by using such confrontations, they obtain economic or political advantages or they can test new instruments of war, while in their egotistical plans they set no store by human life or the sufferings of displaced populations who are bereft of their homes and cities. But this can no longer continue. General indifference or cold complacency must yield place to active condemnation, to energetic protests, to clearly defined positions which will reveal the existence of a clear and definitive desire to disavow or repudiate such acts, a feeling that must gain ground until it is shared by all the world and so becomes the symbol of our times and replaces the fatal complacency that was the hallmark of earlier ages. To that end we must work and in this crusade we must make every effort so that in the immediate future we will perfect an attitude more in keeping with the principles that must distinguish us as eager to live in peace as good neighbors, concerned only with encouraging progress and raising the standard of living of citizens all over the world. 
151.	At most we might say that within this balance of terror created by the new and modern means of mass destruction we have been able to avert another world-wide conflagration, but other conflicts are kept alive or break out that are still grave disturbances to world peace even though localized. After many years of suffering and endless misery, in a true war of extermination, Viet-Nam is still fighting, tom by sorrow, sacrifice and death. It is imperative that that situation end. At least, it is encouraging to know that conversations which might well lead to the end of that brutal war are being started.
152.	The Middle East, with its already too long-lasting problems, quite justifiably has attracted very special attention from the international community. We must admit that the United Nations has shown deep concern for that complex situation and has devoted much of its time to the discussion and adoption of resolutions in order to solve the problems in a manner that is just and satisfactory to all parties concerned. I cannot fail to refer to the Security Council's resolution 242 (1967), which we believe constitutes a basis for the solution of the problem. It is the resolution that led to the Jarring mission, which is still trying to bring together the wills of the parties to the dispute. Among countries with such a long historical tradition, countries the splendor of whose cultures has been a source of inspiration for the development of all Western culture, it is most sad that the play of the interests of the super-Powers should maintain a climate so unconducive to constructive dialog. Ecuador condemns the unleashing of acts of violence and of force wherever they may occur because we recognize the supremacy of law and therefore urge a peaceful solution and a just settlement according to the unchanging truth that war creates no rights, but that the solution must eliminate from relations among peoples the threat or the use of force.
153.	Ecuador reaffirms the right of Israel to a recognized and secure existence where its great, hard-working and enterprising people can live its life in safety and with faith in its future. We believe also that the Arab nations have the right to recover their own territories.
154.	As far as my Government is concerned terrorist practices are to be condemned whatever their origin. For that reason my country has always condemned-and we repeat today most energetically that we are against-any attack on the integrity of States as well as against human persons. My country officially proclaimed a few days ago that "terrorist acts have deserved and will always receive from the Government of Ecuador a most energetic repudiation." Consistent with that formal declaration, Ecuador is convinced that, as soon as possible, there should be laid down international norms that will prevent and punish acts of this nature.
155.	Confronted as we are by these painful facts, we are, however, encouraged to find that there are positive events that promise a reduction of tensions and the beginnings of constructive dialog. We are gratified that the great Powers have initiated contacts that have made possible the "new balance of prudence", as the Secretary-General has called it in the introduction to his report on the work of the Organization [A/8701/Add.l, p. 1]. This dialog will doubtless make it easier to arrive at the desired understandings and the more active co-operation from which mankind expects so much. There is always a common denominator which makes understanding and coexistence possible even in the case of contrasting views.
156.	From this standpoint and thanks to the agreements arrived at last year among the four Powers, the Federal Republic of Germany and the German Democratic Republic are coming closer to understandings, on the basis of one nation and two States, and these will exert a favorable influence on Central European peace and will contribute significantly to the holding of the planned conference on European security, which will doubtless in turn be another step towards the consolidation of world peace.
157.	It is also most encouraging that South and North Korea have started a constructive dialog, which has already led to agreement on certain points, as shown by their Joint Communique of 4 July 1972 [A/8727, annex 1].
158.	All this is most auspicious and promises that gradually we may be able to fulfill one of the fundamental bases of the world Organization that is, universality. If thus far many factors have hindered that universality, it now is true that we can glimpse substantive changes that will make of this Organization the parliament of all the peoples of the world.
159.	The existence of colonial systems and regimes is an affront to the principle of universality. This is a matter that has warranted and will continue to receive special attention on the part of the Ecuadorean Government. By historic tradition and democratic conviction, we have always opposed any political system that denies basic principles such as those of self-determination and self-government, to which all peoples of this world have a right. Consistent with that position, in all international organizations and at every stage through which this problem has passed in the United Nations, we have expressed our rejection of colonialism, which hampers the freedom of peoples, is a point of obvious friction among members of the international community and harbors dangers to international peace and security. My Government is convinced that the age of colonialism must once and for all be outlawed. That is why we would support any step that would lead to the political independence of the peoples of the Territories that are still under the colonial yoke and have still not been given an opportunity to express themselves freely. We recognize their right to become free and independent nations pursuant to the terms of the Charter and the pertinent resolutions of the United Nations.
160.	Continuing with my list of imperfections which unfortunately still beset humanity despite the passage of centuries and the evolution of ideas and concepts, we must mention two stains that are still on the nations' conscience. They are racism in general and its specific form apartheid. My delegation believes that these two phenomena are not only anachronistic but also a violation, of elementary legal tenets, because it is, absurd that human beings should be differentiated on the basis of the color of their skins or that they should be discriminated against because of their race, the religion they practice or the language they speak. 

Surely more specific and effective action must be taken to put a final end to those practices that contradict and belie the letter and spirit of the Charter.
161.	When speaking of the protection of the inalienable rights of man, we might well link these with scientific and technological progress and their economic and social repercussions. The wide gap between the developed and the developing nations, far from narrowing, daily becomes greater, emphasizing the differences between the two groups. And instead of these facts attracting the careful attention of the wealthy nations, it would appear that those nations have adopted an annoying disdain not in keeping with human solidarity or the obligation incumbent on the super-industrialized nations to channel constant and increasing assistance from the rich to the poor. While the former enrich themselves by almost geometric progressions, the latter become proportionately poorer. My country thus believes that the correct application of human rights and the respect and consideration all human beings deserve dictates that scientific and technological progress should be placed at the service of the less favored peoples so that the benefits of science will assist them too, as it has assisted others, substantially to raise their standard of living. Particularly in agricultural countries, it is necessary to modernize the cultivation systems so that the fields will yield in proportion to the effort made and thus benefit the entire community. The lack of scientific training and technological means has delayed the changes in structure that would enable these countries to keep up with present progress and meet present needs, and therefore the poorer countries face this new obstacle to their progress. But there, too, lies the responsibility of the technologically advanced countries to provide them with assistance in keeping with such requirements. To give an example, the present situation in my own country is highly interesting because we have started exporting oil, which was discovered a short time ago in the subsoil of our Amazonian region. It is our just desire to take full advantage of that wealth for the benefit of the entire Ecuadorean people, but in this as in other fields it is urgent that adequate technology be transferred to allow us to make maximum use of our natural resources and to assist the legitimate owners of this "black gold".
162.	To the lack of technology in our developing countries, we add the lack of the financial means for planning and implementing our programs for development in our fight against poverty, unsanitary conditions, disease and illiteracy. Thus the contrast becomes even more obvious when, in the light of so many needs, we know that the arms race has been neither contained nor stemmed. In the introduction to his report on the work of the Organization, the Secretary-General has purposefully stated: "In fact, the arms race has spiraled to a level higher than ever before ... total world expenditure for these purposes has risen to about $200,000 million annually" [A/8701lAdd.l, p. 3]. We know that this is one of the most important questions confronting the Organization. In its solution, many adverse factors must be overcome. But we also recognize that, because of that very fact, it must be tackled with decision and honesty in order to find a solution in keeping with the security which all hope for and which would be compatible with the co-operation that binds us all. It is, I know, not a matter that can be solved overnight. It is both urgent and necessary that good will be shown and that open minds be brought to bear so that, with sincerity and an understanding of the responsibilities, the way to tackle and solve the problem can be devised.
163.	In its resolution 2833 (XXVI), the General Assembly expressed the vital interest of the international community in finding effective means whereby to achieve general disarmament and-for obvious reasons, of course-nuclear disarmament. With full knowledge of its historic responsibility, the United Nations will this year again devote itself to considering this question when dealing with agenda item 26, on a World Disarmament Conference.
164.	One of the fundamental postulates of my country is that Ecuador is a peace-loving nation, one that condemns violence. We have therefore been gravely concerned over the arms race that is one of the features of many of the nations of the world and therefore we wish to stress the importance we attach to the consideration of the disarmament item. My Government is fully aware of the complexity of the problem whose solution will be the result of a series of efforts and proposals on which all parties concerned will have to have agreed previously, beginning by the establishment of trust in international relations and belief in the value of international justice. My country also recognizes that these will be long and arduous negotiations with not a few setbacks, but we consider that, by the same token, it will be possible to achieve success if there is the will to reach understandings that will be beneficial to all mankind. We cannot begin at the end and therefore we recognize that we will have to deal prudently with the subject in order to arrive at a negotiated solution to the problem of disarmament. From all I have said it can be gathered that my Government considers it indispensable that the World Disarmament Conference should be held because doubtless it will be an historic milestone on the difficult road to the strengthening of tolerance in order to achieve harmonious coexistence among all peoples of this planet.
165.	It is only just to recognize that some progress has been made regarding the non-proliferation of nuclear weapons, despite the fact that the tests of these devices still continue, either in the atmosphere or underground. Ecuador has repeatedly spoken out against explosions and nuclear experiments that the super-Powers have carried out without weighing the danger of radioactive fall-out and the destructive effect of such explosions. My own and 15 other countries of the hemisphere are parties to the Treaty for the Prohibition of Nuclear Weapons in Latin America because of this concern; that Treaty created an organism to eliminate these weapons of mass destruction from our continent and to implement the resolutions, declarations and purposes that define the position and the policies of Latin American nations on this important question. The concern- that Ecuador has shown regarding the continuation of nuclear weapons and our awareness of the dangerous consequences to mankind of these tests have led my country at this time, from this General Assembly, to make a determined appeal to the great Powers to put an end to such nuclear explosions and tests and rather devote those immense resources of both moneys and techniques to research which, placed at the service of man, will cure his diseases and help him in his economic and social development and assure him of an existence more in keeping with his dignity.
166.	The same guiding idea of protecting man in all his aspects and manifestations inspired and dictated the position of Ecuador in the United Nations Conference on the Human Environment, which was held in June of this year in Stockholm. My country is deeply concerned over the problems of the environment. The more we know of these problems and the better we understand them, the more we are aware of their gravity and the urgency of finding an adequate solution to them. Convinced of this, Ecuador gave whole-hearted support to the holding of the Stockholm Conference since we were determined to try to blaze new trails in the history of mankind with the hope that we might find adequate formulas that would harmonize accelerated development which characterizes this century and links us with the environmental problems, as well as the highly noble task of shortening the distance which so greatly separates the super-wealthy from the poor countries of the world.
167.	Our view was and is that we must endeavor to find the ways and means to true international co-operation, without tutor nations and without subject nations, since that would contradict the spirit and the letter of our Charter-co-operation of a nature such as to assist the so-called third world, through additional resources, to combat and eradicate the environmental problems of under-development, such as slum conditions, ill health, pollution, malnutrition, contamination of the environment and the gradual destruction of ecology, all of which force millions of persons to live in conditions that can only be termed subhuman.
168.	The Stockholm Conference opened a door to hope. The General Assembly now has incumbent upon it the responsibility of channeling that thought expressed by the international community and thereby to strengthen the achievements of the Conference and thus make reality of the motto "Only One Earth" that ruled the debates among the participants.
169.	In contrast with the obsolete concept of the extension of sovereign rights over the sea solely in order to ensure the defense of a nation, there arises the truly constructive and dynamic concept of co-operation as a function of the economic and social development of peoples. And thus the proclamation of the right of States to establish the limits of their sovereignty over the seas adjacent! to their coasts in accordance with their own peculiar geographical, geological and ecological characteristics and the need for the rational utilization of their resources constitutes one of the most significant steps in the formulation of the new law of the sea. At the same time it is a positive achievement on the part of the less-developed countries to obtain for their peoples, eager as they are for progress and improvement, those means which nature placed at their disposal and which, generally speaking, in the past were exploited and utilized to increase the power and wealth of maritime nations that had nothing to do with the seas in which that wealth lay.
170.	Ecuador, in accordance with these principles and consistent with the norms of maritime policy which were agreed to in 1952 with Chile and Peru in the Santiago Declaration  exercises a sovereignty whose outer limit lies at 200 miles from the base-line, and we are happy that the principle that was voiced by the countries of the southeastern Pacific was the point of departure of a wide-scale movement that today has supporters and co-operation among nations from all continents.
171.	Lamentable incidents which have occurred because of the stubborn illegal action and misuse by foreign fishers who follow an old practice of exploiting the wealth of others have once again shown that to guarantee and to protect the interests of the coastal States a mere declaration of preferential or exclusive rights does not suffice. The exercise of the sovereign power of the State is necessary, especially so since the sea-and with the sea I include the water, the soil and subsoil, and their renewable and non-renewable resources-constitutes a single unit that cannot be destroyed and therefore in its integral wholeness belongs to the coastal State that possesses eminent domain.
172.	The life of relations among States evolves rapidly towards new concepts and new goals compatible with the progress both of law and science. To cleave to the old concepts and to try to formulate a law of the sea without departing from the obsolete classical lines would be an insurmountable barrier to the establishment of norms which are a vital need for the international community today. Unlimited respect for the norms that safeguard order, peace and the security of States and that preserve the resources necessary for the subsistence and the progress of the peoples are not incompatible with the exercise of the rights of the community as far as transit, navigation, communication and international co-operation are concerned.
173.	Thus the rights of States generate the duties of the international community and that relationship, because of the existing interdependence, in turn imposes obligations which the State cannot avoid and which constitute its duty to the community.
174.	For all these reasons, Ecuador contends that the new orientations of the law of the sea, with the extension of the sovereignty and jurisdiction of the coastal State to a limit of 200 miles, fits perfectly with the requirements of the international community and allows a just relationship between what the State proclaims for itself, with the need to preserve the maritime resources, and with what interdependence requires for a better development of international life. The Ecuadorean sea is open to international communications and, far from isolating itself from the world, is a valuable element of relationship and cooperation, although we firmly oppose any act or abuse violating the interests of the people and the essential rights of our State. This same concept governs the exercise of sovereignty over the air space above the adjacent sea to a limit of 200 miles.
175.	In a spirit of frank understanding and in order to contribute to a better presentation of the new norms of the law of the sea, reaffirming the respect for the sovereign rights of States and the value of the duties flowing from interdependence, my country will participate in forthcoming regional and world conferences, since we are convinced that the results to be achieved at such conferences will be beneficial to the strengthening of peace and will ensure closer co-operation among nations and the steady and speedy progress of the less developed nations, which have in the sea the ways and means of achieving better standards of living for themselves and progress for their people.
176.	The existing trade systems and the monetary and financial machinery were established after the Second World War with very little participation on the part of developing nations. These were articulations designed primarily to encourage the economic growth and recovery of the developed nations. That objective has now been achieved. After 25 years a certain number of countries have become industrially and technologically super-developed, while the majority of mankind, which had little to do in the programming of the present financial and trade system, is facing the very grave problems of under-development and is living in a way that is incompatible with the present stage of civilization or the norms of coexistence and justice set up in the last few years.
177.	Lately, a number of developed countries have confronted grave problems flowing from their excessive accumulation of wealth and have been forced to modify the present monetary and financial system, seeking new balances and altering the fragile rules to which the developing countries were still trying to adjust themselves in their struggle for justice and social welfare. As part of that same struggle, the countries of the third world some time ago stressed the need to transform the present, unjust structures.
178.	We therefore came to a moment of grave significance in the history of international economic relations. For different and varied reasons, there still is a wide consensus on the part of both developed and developing countries that reforms should be made in the present trade, financial and monetary systems. My country believes that the best way of trying to harmonize these interests is through sincere international negotiations on an equal footing and with the widest participation of all peoples of the world. We contend, further, that it is up to the different bodies and organs of the United Nations to play a basic role in this process of negotiation. We trust that at the present session of the General Assembly a decisive awareness of this matter will grow and that the world Organization will be led to carry out its full responsibilities.
179.	The solutions to be found should be wide-scale. Mere palliatives will not be acceptable, still less slight paternalistic concessions on the part of the developed nations. I say this because I recall a number of proposals or formulas put forward in the case of the law of the sea in UNCTAD and when dealing with the problems of the environment.
180.	On behalf of my country, I must recall that there are very important conceptual bases and principles for international co-operation, just as there are a series of hopes and proposals submitted by the developing countries, all of which must be utilized as soon as possible in the different international organs.
181.	One of those principles that warrants emphasis is the need for an equitable distribution of the benefits of trade and of co-operation among all countries, and particularly the developing countries.
182.	The approval at the third session of UNCTAD of special measures to benefit the least advanced of the developing nations and of the land-locked developing countries was a very just and appropriate decision, but within that very context it is necessary that the United Nations should give the same importance to problems that beset the less advanced of the developing nations of each region.
183.	Here again, I wish to repeat our whole-hearted support of the initiative of the President of Mexico regarding the drafting of a charter of the economic rights and duties of States, to which UNCTAD resolution 45 (III) refers. Scattered in different instruments and resolutions there are a number of principles governing international trade relations and the problems touching economic development. We believe those principles should be codified for international acceptance in a charter, similar to that which was adopted by UNCTAD in its resolution 46 (III).
184.	On maritime transport a number of recommendations and decisions were adopted regarding the improvement of port facilities, the development of merchant marines by developing countries, combined international transport of merchandise and economic co-operation in marine transport. Ecuador is giving an effective impetus to the development of its merchant marine and therefore has in the last few months, in accordance with the international principles governing this question, put into force a law reserving certain freight for Ecuadorean vessels which we consider vital to the interests of the country.
185.	We must stress the fact that we cannot speak of freedom when surrounded by poverty, or of justice when close to two thirds of mankind lives in subhuman conditions. Therefore, my country reads into the words "freedom" and "equality" necessarily an economic growth and social progress that will assure dignified standards of living for all peoples. It is obvious, therefore, that international action must be directed towards tearing down such obstacles through co-operation for development, with all necessary resources and, under soft and preferential conditions, so that the developing countries can set in motion their mass programs to deal with those problems. Therefore, although Ecuador gives the United Nations organs much support, from this rostrum I am happy to note that my country considers UNCTAD and the United Nations Development program to be instruments of such special importance in the fulfillment of the objectives of our Organization that they require more political support and greater resources for the future.
